Citation Nr: 1747842	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for the left knee strain with degenerative joint disease. 

2. Entitlement to an initial disability rating in excess of 10 percent for the right hip arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1971 to April 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions from the RO in Oakland, California.

The current appeal for the right hip arises from a November 2008 rating decision granting service connection for the Veteran's right hip. As noted in the Board's remand, the Veteran is appealing entitlement to an increase in rating for "limited flexion of the right hip arthritis" per the August 2016 statement from the Veteran's representative. 

In the February 2017 remand, the Board found the May 2016 VA examinations for the Veteran's left knee and right hip to be inadequate and the remand included a request for additional VA examinations. New examinations were conducted in March 2017, and the Board finds that such examinations are adequate to evaluate the service-connected disabilities. 

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1. Left knee strain with degenerative joint disease is manifested by painful motion with flexion limited to no worse than 80 degrees with full extension; the preponderance of the evidence is against a finding of recurrent subluxation or lateral instability, ankylosis, dislocated semilunar cartilage with frequent locking, pain and effusion into the joint or removal of any left knee cartilage. 

2. Right hip arthritis is manifested by pain in the right hip with flexion limited to no worse than 65 degrees; the evidence does not show right hip ankylosis or flexion limited to 30 degrees. 

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left knee strain with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260 and 5261 (2016).

2. The criteria for an initial rating in excess of 10 percent for right hip arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

III. Analysis 

a. Left knee strain with degenerative joint disease

In this case, the Veteran has a current disability rating of 10 percent for his left knee under Diagnostic Code (DC) 5260. Under this DC, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating, and limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for left knee strain with degenerative joint disease. Throughout the appeal, the Veteran has reported pain in his left knee. However, range of motion testing throughout the appeal has been, at worst, 0 to 80 degrees, which does not reach the level for a 20 percent rating for limitation of motion.  See September 2008, December 2011, May 2016, and March 2017 VA examination reports.  The Veteran's muscle strength with left knee flexion and extension was 5/5 in December 2011, 4/5 in May 2016, and 5/5 in March 2017.  The Board finds that the weakness found in May 2016 is contemplated by the 10 percent rating.  

While the Board, in its February 2017 remand, found that the May 2016 VA examination was inadequate, it does not diminish clinical findings based upon physical examination, such as range of motion and muscle strength.  In May 2016, the Veteran reported no flare-ups with the left knee.  In March 2017, he reported having two to three flare-ups each week.  Again, the Veteran had 5/5 motor strength in his left knee with flexion and extension, which the Board finds does not support a higher rating for the left knee.  Full strength is indicative of regular use.  Accordingly, a higher rating based on limitation of flexion is not warranted.

The Veteran's extension throughout the appeal has been full (0 degrees), and thus a separate rating for limitation of extension is not warranted.

DC 5256 is not applicable because the existence of ankylosis is not supported by the Veteran's documented ranges of motion. 38 C.F.R. § 4.71a.

Additionally, the Veteran is not entitled to a separate disability rating under DC 5257 as the evidence does not show any subluxation or lateral instability of the left knee. 38 C.F.R. § 4.71a. More significantly, stability testing was normal at both VA examinations. The Veteran's use of an assistive device is more likely than not for his service-connected right knee for which he had a full knee replacement in December 2015. Both the May 2016 and March 2017 VA examiners determined that there was no evidence or history of recurrent patellar subluxation or dislocation. Therefore, the Veteran is not entitled to a separate disability rating under DC 5257 for slight recurrent subluxation or lateral instability of the left knee. 38 C.F.R. § 4.71a.  

The Board is aware that in the May 2016 VA examination report, the examiner diagnosed instability but then found no instability during clinical testing.  The Board accords more probative value to the clinical findings, where the examiner is physically examining the knee than a cursory assessment of instability.  Thus, the Board finds as fact that there was no instability at the time of the May 2016 examination. The examination reports throughout the appeal establish no instability.

DC 5258 is applicable where there is dislocated cartilage of the knee with frequent episodes of locking, pain and effusion, and DC 5259 is applicable where there is removal of cartilage of the knee. The Veteran denied any locking of the left knee at both the May 2016 and March 2017 VA examinations. The Veteran has not undergone knee surgery for the left knee; hence, there has not been removal of the semilunar cartilage. The examination and treatment records of evidence have shown no left knee deformity; or otherwise indicated that there is dislocation of the semilunar cartilage. 38 C.F.R. § 4.71a.

As noted above, at the time of the March 2017 VA examination, the Veteran reported flare-ups 2-3 times weekly, with increased swelling, and increased difficulty with weight bearing, and increased pain in the left knee. However, the Board finds that the objective medical evidence does not show that the Veteran's symptoms result in limitation of flexion to the extent that the Veteran's disability warrants a higher rating under DC 5260. 38 C.F.R. § 4.71a. Although there is painful motion of the left knee, the pain has not been shown to limit the flexion of the Veteran's left knee to a compensable degree. The Board finds that an evaluation in excess of the 10 percent rating assigned must be based on demonstrated additional functional impairment. See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011). The Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain. See Mitchell, 25 Vet. App. at 32. The Board finds that any additional functional loss or additional functional impairments during flare-ups of the Veteran's left knee are incorporated within the current disability rating. The flare-ups reported by the Veteran do not result in a compensable rating under DCs for the knee. Mitchell at 37.

Furthermore, the Veteran's disability has not changed such that a staged rating is warranted. 

The Veteran's wife and CPA provided lay statements in August 2009. Their statements relate to the Veteran's inability to engage in employment on a consistent basis due to pain. A layperson may speak to etiology (or diagnosis) in some limited circumstances in which the matter is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007).  While they are competent to provide lay testimony concerning what they observed they are not competent to provide evidence for the more complex medical question of whether the Veteran's left knee disability warrants an increase in a disability rating under VA rules and regulations. Here, the Board finds that their lay statements while competent for their obervations, are not competent regarding the more complex question of whether a disability rating increase is warranted. Barr v. Nicholson, 21 Vet. App. 303 (2007); Lanyo v. Brown, 6 Vet. App. 465 (1994).

As to the clinical evidence from the Veteran's chiropractor and rheumatologist from September 2005, March 2006, June 2006 and August 2009 the Board finds these statements are competent and credible, but the Board does not give them more weight, as these records do no more than repeat the substance of the Veteran's statements and assertions on file. The statements by the Veteran's chiropractor and rheumatologist add no other comment, observation, diagnosis or conclusion of a medical nature, as they are merely repetitive of the Veteran's current allegations. 

Considering all the evidence of record, both medical and lay, the Board finds that there is no competent or credible lay or medical evidence upon which the Board can rely that would permit an increase in the Veteran's left knee disability rating. Clyburn v. West, 12 Vet. App. 296 (1999). 

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for left knee strain with degenerative joint disease at any time on appeal. 38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53. The benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert (1990).

b. Right hip arthritis

The Veteran currently has a 10 percent rating for his right hip under DC 5252. Under that DC, a 10 percent rating is warranted where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5252.

Normal hip joint motion is from 0 degrees to 125 degrees of flexion. 38 C.F.R. § 4.71a , Plate II.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right hip arthritis. Throughout the appeal, the Veteran has reported pain in his right hip. However, range of motion testing throughout the appeal has been, at worst, 0 to 65 degrees, which does not reach the level of a 20 percent rating for limitation of motion.  See September 2008, December 2011, May 2016, and March 2017 VA examination reports.  The Veteran's muscle strength with right hip flexion was 5/5 in December 2011 and March 2017, but was 3/5 in May 2016. The Board finds that the 10 percent rating contemplates the weakness demonstrated at the time of the May 2016 examination.  The December 2011, May 2016, and March 2017 VA examination reports all establish that the Veteran has no atrophy in the right lower extremity, which means he is using it regularly.  

While the Board found the May 2016 VA examination flawed in some respects the Board finds that both the May 2016 and March 2017 VA examinations for the Veteran's right hip found noncompensable flexion for the right hip. The clinical findings pertaining to limitation of motion were not found to be inadequate by the Board. In May 2016 the flexion of the right hip was 0 to 65 degrees. The examiner found that after repetitive use, the Veteran's flexion was still to 65 degrees.  The examiner estimated that during a flare-up, his flexion would be limited to 40 degrees, which still falls under the 10 percent rating for limitation of flexion.  In March 2017, the Veteran's right hip flexion was 0 to 90 degrees. 

In March 2017, the Veteran reported flare-ups 3 to 4 times a week in his right hip. While the degree of impairment during those times is more severe than normal, the evidence indicates that the Veteran's pain creates lack of endurance during a flare-up. However, there is no muscle atrophy or loss of muscle strength as the Veteran's rate of strength was normal (5/5) in the right hip at the time of the March 2017 examination. 

The overall disability picture presented does not warrant assignment of an evaluation in excess of the currently-assigned 10 percent rating. Measured ranges of motion on the examinations from 2008 to 2017 exceed what is required for an increased disability rating under DC 5252 for limitation of flexion. 38 C.F.R. § 4.71a. Even when the impact of painful movement, weakness and weight bearing are considered, the actual functional impairment does not meet the criteria for an increased rating. 

Additionally, the Board has considered VA's regulation indicating that the disability ratings in the Rating Schedule take into account some variations in the degree of disability due to temporary exacerbations. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). This is another reason the Board does not find that assigning an increased disability rating is warranted. The Board finds that the reports from multiple VA examiners, the private diagnosis and medical imaging impressions are incorporated in the current disability rating and an increase in the Veteran's disability rating is not warranted.

In sum, the Board finds that the preponderance of the evidence is against an increase in a disability rating in excess of 10 percent for right hip arthritis. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for left knee strain with degenerative joint disease is denied.

An initial rating in excess of 10 percent for right hip arthritis is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


